COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Leslie Kenneth Holte, II v. The State of Texas

Appellate case number:    01-12-00338-CR

Trial court case number: 1318785

Trial court:              263rd District Court of Harris County

      A supplemental clerk’s record and reporter’s record complying with our Order of
Abatement have been filed in this Court. Therefore, we order the appeal reinstated.
       The Clerk of this Court is directed to enter Terrence Gaiser in this Court’s records as
appellant’s attorney on appeal.
        The complete record has been filed in this Court. Appellant’s brief is due 30 days from
the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief is due 30 days from the date
appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: October 5, 2012